Exhibit 10.1

 

THE SHARES OF EUROSITE POWER INC. BEING EXCHANGED HEREBY HAVE NOT BEEN
RECOMMENDED BY ANY FEDERAL OR STATE SECURITIES COMMISSION OR REGULATORY
AUTHORITY. FURTHERMORE, THE FOREGOING AUTHORITIES HAVE NOT CONFIRMED THE
ACCURACY OR DETERMINED THE ADEQUACY OF ANY OFFERING MATERIALS OR THIS DOCUMENT.
ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.

 

THE SHARES OF EUROSITE POWER INC. EXCHANGED HEREBY ARE SUBJECT TO RESTRICTIONS
ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE
SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.

 

 

american dg energy inc.

 

Exchange Agreement

 

American DG Energy Inc.

45 First Avenue

Waltham, MA 02451

 

Ladies and Gentlemen:

 

1. Exchange. The undersigned (the “Investor”) hereby agrees to transfer to
American DG Energy Inc. (“ADGE”) one million, three hundred and twenty thousand
shares of the common stock of ADGE that are owned by the Investor. In exchange,
ADGE hereby agrees to transfer to the Investor one million, three hundred and
twenty thousand shares of the common stock of EuroSite Power Inc. (“EuroSite”)
that are owned by it.

 

2. Exchange Procedures. Upon the execution hereof by both parties, the parties
will effect the exchange described in Section 1. The exchange procedures will be
specified by ADGE.

 

3. Representations of ADGE.

 

(a) Due Incorporation. ADGE is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware and has the
requisite corporate power to own its properties and to carry on its business as
now being conducted.

 

(b) Authority; Enforceability. ADGE has the full corporate power and authority
necessary to enter into and deliver this Agreement and to perform its
obligations thereunder. This Agreement has been duly authorized, executed and
delivered by ADGE and is a valid and binding agreement enforceable against ADGE
in accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights generally and to general principles
of equity.

 

(d) Consents. No consent, approval, authorization or order of any court or
governmental agency or body having jurisdiction over ADGE is required for the
execution by ADGE of this Agreement and compliance and performance by ADGE of
its obligations hereunder.

 

(e) Title. ADGE has good title to the shares being exchanged by it, free of any
liens, encumbrances or security interests.

 

4. Representations of the Investor.

 

(a) Access to Information. The Investor hereby acknowledges that in making the
decision to acquire the shares of EuroSite in the exchange described herein (the
“EuroSite Shares”), the Investor and the Investor’s advisors have, prior to any
sale to the Investor, been given access to ADGE and EuroSite management, and an
opportunity to ask questions of, and to receive answers from, them regarding the
business and financial condition of both ADGE and EuroSite, as well as to obtain
any additional information necessary to verify the accuracy of the information
provided. The Investor is familiar with the filings of both ADGE and EuroSite
under the Securities Exchange Act of 1934, as amended.

 



 

 

 

(b). Investment Representations. The Investor understands that the EuroSite
Shares are being offered and sold in reliance upon certain exemptions from the
registration provisions of the Securities Act of 1933, as amended (together with
the rules and regulations thereunder, the “Securities Act”). The Investor has
been advised that the Investor must be prepared to bear the economic risk of an
investment in EuroSite for an indefinite period. The Investor represents that
the EuroSite Shares are being acquired solely for the Investor's own account for
investment and not with a view to any subsequent sale or other transfer of all
or any portion thereof except a sale or transfer permitted by applicable
securities laws. The Investor agrees not to offer, sell or otherwise transfer
any of the EuroSite Shares being acquired pursuant to this Agreement in the
absence of an effective registration statement under the Securities Act covering
such disposition, or an opinion of counsel, satisfactory to EuroSite, to the
effect that registration under the Securities Act is not required in respect of
such sale or transfer.

 

(c) Title. The Investor has good title to the shares being exchanged by it, free
of any liens, encumbrances or security interests.

 

(d) Authority; Enforceability. The Investor has the full power and authority
necessary to enter into and deliver this Agreement and to perform its
obligations hereunder. This Agreement has been duly authorized, executed and
delivered by the Investor and is a valid and binding agreement enforceable
against the Investor in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights generally and
to general principles of equity.

 

(d) Consents. No consent, approval, authorization or order of any court or
governmental agency or body having jurisdiction over the Investor is required
for the execution by the Investor of this Agreement and compliance and
performance by the Investor of its obligations hereunder.

 

5. Expenses. Each of ADGE and the Investor will bear its own expenses incurred
in connection with this transaction.

 

6. Miscellaneous.

 

a. Notices. Notices hereunder must be in writing, and they may be sent in any
manner but will be deemed delivered only upon receipt. The address for ADGE is
as set forth on its website, and the address for the Investor is as set forth on
the signature page hereof, unless subsequently changed by written notice
delivered pursuant hereto.

 

b. Successors and Assigns. This Agreement shall be binding upon the heirs,
executors, administrators, successors and assignees of the parties.

 

c. Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York and, to the extent
it involves any United States federal statute or regulations, in accordance
therewith.

 

d. Consent to Jurisdiction. The parties hereby consent and submit to the
exclusive jurisdiction of the state and federal courts in New York City with
respect to all disputes arising in connection with this transaction.

 



 

 

 

e. Survival of Representations. The parties agree that all of the warranties,
representations, acknowledgments, confirmations, covenants and promises made in
this Agreement shall survive its execution and delivery.

 

f. Counterparts. This Agreement may be executed in any number of counterparts
each of which shall be deemed an original and which, taken together, shall form
one and the same agreement. Execution and delivery of this Agreement may be
evidenced by faxed signatures or by a .pdf of the executed document sent by
email.

 

[Signature page immediately follows.]

  

 

 

 

Signature page to ADGE Exchange Agreement

 

The Investor and ADGE hereby execute this Agreement as of the date set forth
below.

 

 

AMERICAN DG ENERGY INC.   IN Holdings Corp.     Investor’s name  á       By: /s/
Gabriel J. Parmese           CFO   /s/ Clementina Diaz de Macias

 

Date: January 29, 2015

 

Signature of duly authorized person á

 

Director

    Title of the signer, if applicable  á           Address of the Investor for
notice:  â    

 

Panama, Republic of Panama

    Edificio PH Torre Panama     15th Floor, Blvrd Costa Del     Este & Avenida
La Rotonda     Costa Del Este           Email address:
Patrick.oesch@oesch-rudolph.com           Fax number:   + 41.44.256.16.55

 

 

